Citation Nr: 0010853	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sinusitis to include 
being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1988 to May 
1992.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The case was remanded from 
the Board to the RO in October 1998 for additional 
development of the evidence.  The veteran's claim was denied 
on a direct service incurrence basis as part of the RO's 
adjudication following the Board's remand.  In this regard, 
the Board has considered the veteran's claim in this decision 
on a direct service connection basis.

The Board also notes that the issue of entitlement to service 
connection for an acquired allergy due to undiagnosed illness 
was raised on the March 2000 VA Form 646; however, as this 
issue has not been developed or certified on appeal, it is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The claim of entitlement to service connection for sinusitis 
to include being due to an undiagnosed illness is not 
supported by cognizable evidence demonstrating that the 
related claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of service connection for sinusitis to include 
being due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this claim 
for service connection is whether the veteran has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that this claim is well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

With respect to claims based on service in the Persian Gulf, 
the law provides that service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the PGW or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317 (1999).  Of course, service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

The veteran contends that he has sinusitis which is traceable 
to the period in which he was stationed overseas during the 
Persian Gulf War (PGW).  In this regard, he elaborates that, 
during such deployment, he was exposed to the smoke of 
burning oil wells in Kuwait during the [latter] part of the 
PGW. 

The service medical records show that the veteran was seen in 
December 1989 with complaints to include sinus pain.  
Reportedly, these symptoms would disappear and then reappear.  
On examination, there was slight maxillary tenderness upon 
palpation.  The assessment was sinusitis.  X-rays taken the 
same day showed mucosal thickening; it was noted that x-rays 
were positive for sinusitis.  

In August 1990, the veteran complained of persistent sinus 
congestion.  In September 1990, there was sinus tenderness of 
the right maxillary region.  The impression was probable 
sinusitis.  The veteran was also seen in March 1992 for sinus 
congestion.

There were no complaints, findings or diagnoses relative to 
sinusitis on VA examinations in January 1993 or May 1997.  
Extensive VA outpatient treatment records from March 1993 to 
June 1996 are silent regarding the sinuses except for one 
notation in March 1996 when complaints included sinus 
congestion.  The veteran was then diagnosed and treated for 
bronchitis.  No reference was made to sinusitis during this 
period of treatment.  

On VA sinus examination in February 1999, the veteran was 
evaluated for possible sinusitis.  The veteran reported a 
history of a chronic cough.  In 1992 and 1993 he had frequent 
episodes of flu.  The veteran reported that there was 
interference with nasal breathing and he claimed that he 
could not speak clearly.  There was no purulent discharge or 
dyspnea on exertion.  The veteran had received no specific 
treatment for sinusitis.  There had been no particular sinus 
pain.  There were no allergic attacks and there were no other 
symptoms.  There had been no periods of incapacitation.  On 
examination, there was no evidence of nasal obstruction.  The 
sinuses were non-tender.  There was no evidence of purulent 
discharge or crusting.  A sinus CT scan showed normal 
paranasal sinuses.  The diagnoses were no evidence of acute 
or chronic sinusitis and no evidence of medical illness to 
account for the veteran's symptoms.  

Since the episode of sinusitis in service, there has been no 
medical evidence to show the presence of either sinusitis or 
sinusitis-like symptoms claimed as being due to an 
undiagnosed illness.  Without competent evidence of current 
disability, the first element of the Caluza analysis is not 
met.  Without competent evidence of objective indications of 
chronic disability, the requirements of 38 C.F.R. § 3.317 
cannot be met.  Therefore, the instant claim is not well 
grounded either on an undiagnosed illness theory or on a 
direct basis.  38 U.S.C.A. § 5107(a).  

Finally, as pertinent to the above-addressed issue, the Board 
is of the opinion that its discussion above is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
sinusitis.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for sinusitis to include 
being due to undiagnosed illness is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


